Citation Nr: 1520593	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at The Villages Regional Hospital from December 25, 2012, to December 31, 2012, including ambulance transportation services from Rural Metro Sumter County on December 25, 2012. 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The appellant has unverified active service from January 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied medical reimbursement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment or reimbursement for medical expenses incurred during an in-patient private hospitalization at The Villages Regional Hospital from December 25, 2012, to December 31, 2012, including expenses for ambulance transportation services on December 25, 212.  

As a preliminary matter, review of the March 2013 Statement of the Case (SOC) indicates that the appellant's claim for medical reimbursement was denied in January 2013. Notification of such to the appellant does not appear to be associated with the claims file; although of record are letters dated in February 2013, addressed to the appellant, specific to each provider who participated in his December 2012 private treatment and informing him that reimbursement is not warranted. If a January 2013 letter to the appellant indeed exists, on remand, the VAMC should associate it with the claims file. 

In his February 2013 Notice of Disagreement (NOD), the appellant asserted that he sought emergency treatment at The Villages Regional Hospital because he had a heart attack and the nearest VA facility was one and one-half hours away. He asserted that he only had Medicare Part A, which did not cover ambulance transportation expenses. He also reported that he was financially liable for the emergency treatment and that he had no other health care coverage that covered his expenses. At the time of his May 2013 Substantive Appeal, he reported that his Medicare Part B coverage did not come into effect until March 1, 2013.  

It is not entirely clear to the Board the precise expenses the appellant seeks for payment or reimbursement; as it appears that he asserts that it is the ambulance transportation expense that remains unpaid. He submitted an April 2013 statement, a final notice and credit bureau notification, from Rural Metro Sumter County, for ambulance transportation expenses in the amount of $559.00. Outside of the original January 2013 Health Insurance Claims Forms submitted from each provider participating in his care from his December 2012 private treatment, the appellant has not submitted evidence of remaining expenses not covered by Medicare. On remand, the VAMC should seek clarification from the appellant as to the specific expenses he wishes to pursue for reimbursement.

In this regard, it remains unclear to the Board the decision of the VAMC as to whether medical reimbursement for the December 2012 private treatment was made, in whole or in part. As noted above, of record are letters dated in February 2013, addressed to the appellant, specific to each provider who participated in his December 2012 private treatment and informing him that reimbursement is not warranted; presumably resultant to the January 2013 Health Insurance Claims Forms. However, an April 2013 entry on an internal document indicates that the appellant was approved for medical reimbursement for private treatment from December 25, 2012, to December 27, 2012; and a June 2013 entry on that same document indicates that the appellant was approved for medical reimbursement for private treatment from December 25, 2012, to December 29, 2012. Such was included in the discussion of the appellant's claim at the time of the August 2013 Supplemental Statement of the Case (SSOC). 

The Board is uncertain if the VAMC, once it determined that medical reimbursement was proper for December 25, 2012, reimbursed the appellant for his ambulance transportation expenses dated on December 25, 2012, as well as his expenses at The Villages Regional Hospital. On remand, the VAMC should provide the Board a summary of all medical expenses reimbursed, as well as notices to the appellant of the same. 
Accordingly, the case is REMANDED for the following action:

1. If a January 2013 letter to the appellant notifying him of the denial of his claim of entitlement to medical reimbursement exists, associate such with the claims file. 

2. Contact the appellant and seek clarification as to the specific expenses he wishes to purse for reimbursement. Inform the appellant that it appears that he asserts that it is the $559.00 ambulance transportation expense that remains unpaid and that he has not submitted evidence of remaining expenses not covered by Medicare.

3. Provide a summary of all medical expenses reimbursed to the appellant by VA, as well as notices to the appellant of the same, to include all expenses reimbursed related to December 25, 2012, private treatment at The Villages Regional Hospital and related providers, as well as Rural South Sumter County for ambulance transportation expenses.

4. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim, considering any additional evidence added to the record. Specifically consider, if not already reimbursed, whether reimbursement for ambulance transportation expenses on December 25, 2012, in the amount of $559.00 is appropriate if reimbursement has already been made for expenses at The Villages Regional Hospital on December 25, 2012. If any action remains adverse to the appellant, provide him a SSOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




